Citation Nr: 1723091	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-31 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to July 17, 2012 and 20 percent thereafter for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted an initial 10 percent rating, effective October 14, 2005.  Current jurisdiction over the matter is with the New York, New York RO.

This case was previously before the Board in October 2015 when it was remanded for further development.  Subsequently, a December 2015 rating decision increased the rating to 20 percent, effective July 17, 2012.  Although an initial, staged rating has been granted, the issue remains in appellate status as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As the requested development from the 2015 Board remand has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's HCV is manifested by no more than daily fatigue, but without other symptoms including malaise, anorexia and hepatomegaly or incapacitating episodes with accompanying symptoms of 4 to 6 weeks duration during the prior 12 months.


CONCLUSION OF LAW

The requirements for an initial evaluation higher than 10 percent prior to July 17, 2012 and higher than 20 percent thereafter, for HCV are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.10, 4.114, Diagnostic Code (DC) 7354 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in March 2011 and November 2015.  In a January 2016 statement, the Veteran stated that "I was not treated very politely by the interviewer, and was told that I had a lot of nerve requesting further compensation."  The Board notes that such comments by a VA examiner are not acceptable and inappropriate.  See 38 C.F.R. § 4.23 ("Fairness and courtesy must at all times be shown to applicants by all employees whose duties bring them in contact, directly or indirectly, with the Department's claimants.").  In light of the Veteran's concerns, the Board reviewed the examination report in total and cannot find that the information record is not accurate.  Indeed, the Veteran did not indicate that any information was improperly recorded.  The 2015 examiner gather a medical history of the Veteran's hepatitis, performed an in-person examination, and reviewed diagnostic testing from October 2015.  As such, the Board finds that 2015 examination report is competent medical evidence than can be consider in adjudicating this appeal.  

As such, the Board will proceed with consideration of the Veteran's appeal.

Applicable Law and Regulation

Disability ratings are intended to compensate for average impairments in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments and the ability of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

An effective date may be assigned during the one-year period prior to the date of the claim for an increased rating if, during that period, it became "factually ascertainable that an increase in disability had occurred," pursuant to § 5110(b)(2) and § 3.400(o)(2).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b). 

Rating Criteria

The Veteran's HCV is rated under 38 C.F.R. § DC 7354.  Under these criteria, 
a 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.

A 20-percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40-percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60- percent rating is warranted where HCV manifests with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total.

The maximum 100-percent schedular rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

Note (1) indicates that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code, but should not be based on the same signs and symptoms as the basis for evaluation under DC 7354.  Note (2) indicates that, for purposes of evaluating conditions under DC 7354, incapacitating episode' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  In addition, the term "inability to gain weight" means that there has been substantial weight loss with an inability to regain it despite appropriate therapy, and "baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

The schedular rating for HCV under DC 7354 involves successive rating criteria; i.e., the criteria for a higher rating include those of a lesser rating, such that the higher rating is not warranted if the criteria for the lower rating are not met.  
See Camacho v. Nicholson, 21 Vet. App. 360, 366-667 (2007) (explaining that where a DC establishes a successive rating criteria, a claimant must meet all of the requirements of a lower rating criteria before he can be eligible for a higher rating criteria); see also Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed.Cir.2013) (distinguishing between rating schedules that establish successive rating criteria from those where the criteria necessary for a higher rating are not dependent upon meeting the criteria of a lower rating and noting that it was not error by stating that § 4.7 does not apply).

Facts

A March 2012 Board decision granted service connection for hepatitis C and determined that the Veteran likely contracted HCV from tattoos he acquired during active service.

The Veteran underwent a VA examination in March 2011.  He had no abdominal pain, no anorexia, no nausea or vomiting, no right upper quadrant pain, and stable weight.  There was no evidence of hepatosplenomegaly or ascites.  Additionally, he had no incapacitating episodes.  The examiner also noted that the primary care notes reflect that he declined treatment for HCV.  3/23/2011 VA Examination, at 1.

In a March 2012 rating decision, the RO assigned a 10 percent rating, effective October 17, 2005.  This was based on his symptoms at the March 2011 VA examination.  The Veteran filed a notice of disagreement for the rating decision in May 2012.

In a July 2012 medical record, the Veteran's doctor made a note stating that given his psychiatric disease and medications, he was not a candidate for interferon and ribavirin.  7/17/2012 Medical Treatment Record-Government Facility.  A letter from a private doctor in July 2012 also stated that he was ineligible for treatment because of his extensive medication regiment.  The doctor also wrote that the Veteran was constantly fatigued.  7/17/2012, Third Party Correspondence.

The Veteran underwent another VA examination in November 2015.  His liver function was normal and he did not have cirrhosis of the liver.  He had a hemangioma of the right liver that was originally discovered in 2000.  It was found to be stable in size.  The examiner stated that the hemangioma was not secondary to HCV.  It was also noted that the etiology of the hemangioma was not fully known, but HCV is not a risk factor for the development of hemangiomas.  The Veteran was found to have daily fatigue.  There was no abdominal pain, nausea, vomiting, malaise, weight loss, or hepatomegaly.  He had no incapacitating episodes in the twelve months prior to examination.  The examiner noted that he had never received treatment and was not a candidate for interferon treatment due to his mental health condition.  It was also noted that his symptoms did not prevent him from partaking in his daily activities.  He retired due to a neck and back condition and was back in school.  Despite the daily fatigue, he did not take naps during the day.  11/18/2015 VA Examination, at 1-3.

A rating decision in December 2015 increased the rating to 20 percent effective July 2012.

In January 2016 statement, the Veteran felt his rating should be higher based on his weight loss of 5-8 pounds, depression, constant fatigue, and fear of his ailment.  He also indicated that he vomited about two to three times per week, but not every week.  2/09/2016, Notice of Disagreement.  

The Veteran's doctor provided two letters in January and February 2016.  He stated that the Veteran was constantly fatigued and was not eligible for treatment due to his extensive list of medications.  Additionally, it was not uncommon for him to have a weight fluctuation of +/- six pounds.  2/24/2016 Medical Record - non-government, at 1-2.

Analysis

After a careful and thorough review of all the medical and lay evidence of record, the Board finds that evidence shows that initial staged ratings in excess of 10 and 
20 percent are not warranted for the reasons that follow.

For the period on appeal prior to July 2012, the collective evidence shows that the Veteran's HCV disability exhibited symptoms that most nearly approximate the rating criteria for a 10 percent evaluation under Diagnostic Code 7354.  In July 2006, the Veteran had an ultrasound for hepatitis.  The impression noted, "1 cm slightly hypoechoic lesion against the right hemidiaphragm on the surface of the liver the etiology which is undetermined.  This may be a small cyst.  The remainder the study is negative."  VA treatment records in August 2008 note mild hepatitis with liver function testing elevated, but stable.  In August 2009, the hepatitis was noted to be stable.  VA treatment records from June 2010, October 2010, and September 2011 reflect that the Veteran was not treating for his hepatitis and was "refusing" treatment.  The relevant evidence shows that the Veteran had some fatigue, but he did not have malaise and anorexia or dietary restriction.  Indeed, the 2011 VA examination report reflects no abdominal pain, no anorexia, no nausea or vomiting, no right upper quadrant pain, and stable weight without evidence of hepatosplenomegaly or ascites.  Additionally, report reflects no incapacitating episodes.  As such, the Board finds that the evidence weighs against a rating in excess of 10 percent prior to July 17, 2012.

From July 2012, the RO granted 20 percent in a December 2015 rating decision after the Veteran's last VA examination in November 2015.  It was noted that this was the first instance that daily fatigue was noted by the Veteran's private doctor.  The Veteran was also found to have daily fatigue upon VA examination in 2015.  This symptom is directly contemplated by the staged 20 percent rating.  However, the 2015 VA examination report indicates that there was no abdominal pain, nausea, vomiting, malaise, weight loss, or hepatomegaly.  The Board notes the 2016 report from the Veteran's private physician stating that it was not uncommon for the Veteran to have a weight fluctuation of +/- six pounds.  The Board finds that this does not qualify as "minor weight loss" as noted in the 40 percent criteria.  In this regard, the private report indicates that fluctuation of "+/-" 6 pounds.  First, the Veteran gained as well as lost weight as indicated by the "+" in the report.  Second, as noted above, the term "minor weight loss" means a weight loss of 10 to 
20 percent of the individual's baseline weight, sustained for three months or longer.  For example, in January 2015, a VA treatment record reflects that the Veteran weight was 152 pounds.  Ten percent of that is 15 pounds.  Then, in September 2015, a VA treatment record reflects the Veteran's weight was 150 pounds.  Additionally, a September 2015 psychiatry note indicates no weight gain.  Moreover, a January 2015 VA treatment record reflects that the Veteran declined weight management treatment at the time.  For the foregoing reasons, the Board finds that the evidence weighs against a finding of minor weight loss.

As noted above, in order to meet the 40 percent criteria, the Veteran's disability picture must include all symptoms listed in the rating criteria.  Use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); see also Malone v. Gober, 10 Vet. App. 539 (1997).  The competent medical evidence reflects the absence of malaise, anorexia, and hepatomegaly, to include upon 
VA examination in 2011 and 2015.  With regard to a higher rating based on incapacitating episodes, against the evidence, to include at the aforementioned VA examinations does not reflect that the Veteran had incapacitating episodes with a total duration of at least four weeks, but less than six week during the past 12 month period.

The ameliorating effects of medication are not for consideration in determining the severity of a disability, unless it is specifically listed in the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The Board acknowledges that the Veteran is unable to receive treatment for his HCV per statements from the Veteran's private medical doctor in approximately 2012 and again in January 2016.  In this case, that does not affect the rating decision as the Board can still ascertain the Veteran's disability picture.  As such, the finding and conclusion are based on the available medical and lay evidence.

In sum, the Board finds that the preponderance of the evidence weighs against higher initial staged ratings for the Veteran's HCV, rated as 10 percent disabling prior to July, 2012, and 20 percent as of that date.


ORDER

An initial evaluation in excess of 10 and 20 percent for HCV is denied.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


